Order entered April 28, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01258-CV

               RENATE NIXDORF GMBH & CO. KG, ET AL., Appellants

                                               V.

                          MIDLAND INVESTORS, LLC, Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-10153

                                           ORDER
       We GRANT appellants’ April 27, 2015 motion for an extension of time to file a reply

brief. Appellants shall file a reply brief by MAY 11, 2015.


                                                     /s/      ELIZABETH LANG-MIERS
                                                              JUSTICE